Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered February 26, 2007, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances, the defendant’s contention that the County Court erred in accepting his plea of guilty without inquiring into whether he was knowingly and voluntarily waiving a defense of intoxication (see Penal Law § 15.25) is unpreserved for appellate review (see CPL 470.05 [2]; People v Sioleski, 21 AD3d 501, 501-502 [2005]; cf. People v Reid, 21 AD3d 1215, 1215-1216 [2005]). In any event, the defendant’s contention is without merit. Nothing in the defendant’s allocution cast doubt upon his guilt, negated an essential element of the crime of grand larceny in the third degree, or suggested that a defense of intoxication was applicable (cf. People v Jaworski, 296 AD2d 597, 597-598 [2002]). Lifson, J.P, Covello, Angiolillo and Leventhal, JJ., concur.